DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show teeth Z1-Z3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Product by Process Limitations 
Initially, and with respect to claim(s) 3, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 2 should be amended to -the second rotating body is the same as the number of the teeth of [[the]] external gear-.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
line 8 should be amended to – [[a]] the first rotating body included-.  
line 9 should be amended to – [[a]] the second rotating body included in the phase changing unit-. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

The following claim limitations 
Relative rotation mechanism (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Mechanism (Relative rotation mechanism - claim 1)
coupled with functional language 
that generates a relative rotation between the first rotating body and the second rotating body by that the rotating member is rotated by the rotational driving force of the external drive shaft (Relative rotation mechanism - claim 1)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a first internal gear and an external gear (¶0010 and ¶0093)(Relative rotation mechanism - claim 1)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9:

Further, it’s unclear how the second internal gear and the external gear can have the same number of teeth and one can rotate relative to the other. The external gear, second internal gear and first internal gear have different number of teeth two allow for rotation of the second internal gear relative to the first internal gear. For the sake of examination, the office has interpreted this limitation to refer to the teeth on the second internal gear and that the teeth should be different in number from the teeth on the external gear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2008/0053389 to Schafer et al. (Schafer) in view of French patent document FR 2525710 to Sudermann (see attached English language machine translation) as evidenced by US patent 4,859,156 to Kikuchi and US patent number 3,851,498 to Rice.
Regarding claim 1:
Schafer discloses:
A phase changing unit (figure 8 and 9, ¶0042), which changes a relative rotational phase of a first rotating body (4) and a second rotating body (5) that rotate around a predetermined axis line (inherent since these parts rotate about an axis centered on 7), comprising: 
a rotating member (38, clutch to allow the shaft 6 to be disengaged from 13 when driving force 2 fails) to which a rotational driving force (2) is applied as being connected with an external drive shaft (6); and 
a relative rotation mechanism (13 that includes interior and exterior gears B and A as shown in figure 1 below in accordance with the 35 USC 112(F) interpretation of this limitation above) that generates a relative rotation between the first rotating body and the second rotating body by that the rotating member is rotated by the rotational driving force of the external drive shaft (). 

Schafer fails to disclose:
The rotating member comprising: an action part which is made of metal and acts on the relative rotation mechanism; a connection part which is made of resin and to 

Sudermann teaches:
	A rotating member (figure 1) comprising an action part (4), connection part (2) and fragile part (10 and 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to replace the rotating member/clutch 38 of Schafer with the rotating member/coupler of Sudermann. This modification would be a simple substitution of one known element (the rotating member/clutch 38 of Schafer) for another (the rotating member/coupler of Sudermann) to obtain predictable results (to allow for the mechanical connection between two shafts to be broken to prevent damage of components connected to the shaft). The addition of the rotating member/coupler of Sudermann would include the action part, connection part and fragile part. Sudermann is silent as to the materials of these components however it is well-known in the art that the connection parts and action part (2 and 4 respectively) of Sudermann can be made from either plastic or metal (see US patent number 3,851,498 to Rice which shows an action and connection part that can be made from metal or plastic (column 2, lines 5-10)) and that the fragile part/shear pin can also be made from resin/plastic/polymer (see US patent number 4,859,156 to Kikuchi which shows a fragile part/shear pin 18 that is made from plastic/resin (column 3, lines 10-15)).

    PNG
    media_image1.png
    816
    666
    media_image1.png
    Greyscale

Figure 1 - from Schafer, figure 9, annotated by the examiner
Regarding claim 14:
Schafer discloses:
A valve timing changing device for an engine, which comprises a phase changing unit (1) changing a relative rotational phase of a cam shaft (3,5) and a housing rotor (13) interlocking with a crank shaft (7 which is connected to a crankshaft; ¶0042), and which changes an opening/closing timing of a valve for intake or exhaust (inherent, 13 performs the function of changing the phase of the camshaft 3,5) driven by the cam shaft to an advanced angle side or a retarded angle side (inherent function of 13), wherein 
the phase changing unit is the phase changing unit according to claim l, 
a first rotating body (figure 9, element 8 or figure 8, element 3, 5) included in the phase changing unit is the cam shaft, and 
a second rotating body (7) included in the phase changing unit is the housing rotor.  

Regarding claim 15:
Schafer discloses:
The valve timing changing device according to claim 14, comprising an electric motor (2; ¶0044) which applies the rotational driving force to the rotating member included in the phase changing unit (13).  

Regarding claim 16:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 above by Schafer and Sudermann:
The valve timing changing device according to claim 14, wherein 
the rotating member (see the rotating member incorporated from Sudermann into Schafer) included in the phase changing unit (1) is set to perform an advanced angle operation when the rotational driving force is applied at a rotational speed faster (inherent, as indicated in ¶0042 the motor is connected to the cylinder head and not the phase changing unit 1 indicating that in order to change the phase the rotating member and shaft 6 must spin at a speed faster than and in the same direction as the camshaft and phase changing unit in order for the gears A and B in figure 1 above to change the phase) than a rotational speed of the cam shaft in a direction the same as a rotational direction of the cam shaft. 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer and Sudermann as applied to claim 1 above, and further in view of WIPO document 2010/031541 to Lenherr et al. (Lenherr)(see attached English language machine translation).
Regarding claim 2:
Schafer and Sudermann discloses:
The phase changing unit according to claim 1, wherein with regard to the rotating member, a metal member comprising the action part (see the 35 USC 103 rejection of claim 1 above by Schafer and Sudermann as evidenced US patent number 3,851,498 to Rice with Sudermann adding the action part to Schafer and Rice showing that this component can be made from metal) and the connection part and the fragile part made from resin/plastic/polymer (see the 35 USC 103 rejection of claim 1 above by Schafer and Sudermann as evidenced US patent number 3,851,498 to Rice and US patent number 4,859,156 to Kikuchi with Sudermann adding the connection part and fragile part to Schafer and Rice showing the connection part can be made from resin/plastic/polymer and Kikuchi showing the fragile part made form resin/plastic/polymer ).
Schafer and Sudermann fails to disclose:
The connection part and the fragile part are integrally bonded.  
Lenherr teaches:
	A torque transmission component (¶0001) that includes a fragile part (4, 5, 7, 8) that is integrally bonded with its mating component (3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer and Sudermann to integrally bond the connection part and the fragile part of Schafer and Sudermann as taught by Lenherr for the 
Regarding claim 3:
This claim includes processes (or steps) that do not appear to impart any particular structure to the device and the instant invention (found in claim 2) of the Schafer, Sudermann and Lenherr combination above and appear structurally similar. For this reason, these claims are considered product by process limitations and have been treated as indicated above in the product by process heading.

Claim 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer and Sudermann as applied to claim 1 above, and further in view of US patent application publication number 2016/0333749 to Kohrs et al. (Kohrs).
Regarding claim 4:
Schafer and Sudermann fails to disclose:
The phase changing unit according to claim l, wherein 
the relative rotation mechanism comprises: a first internal gear which integrally rotates with the first rotating body; and an external gear which is annular, rotates integrally or in-phase with the second rotating body, has a number of teeth different from that of the first internal gear, and is elastically deformable due to an action of the action part so as to partially mesh with the first internal gear.  
Kohrs teaches:
figure 1) including a first internal gear (15) which integrally rotates with a first rotating body (6); and an external gear (14) which is annular, rotates integrally or in-phase with the second rotating body (14 rotates with 5 as it spins about its center axis), has a number of teeth different from that of the first internal gear (inherent, in order for external gear 14 to be deformable relative to first internal gear 15 there must be a tooth difference), and is elastically deformable due to an action of the action part so as to partially mesh with the first internal gear (¶0036). The phase changing unit further includes a second internal gear (7) which integrally rotates with the second rotating body (5) and with which the external gear partially meshes.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer and Sudermann to replace the relative rotation mechanism of Schafer (13) with the relative rotation mechanism (Kohrs, figure 1) as taught by Kohrs. This simple substitution of one known element (relative rotation mechanism of Schafer) for another (relative rotation mechanism of Kohrs) to obtain predictable results (change the phase of the camshaft relative to the crankshaft). The relative rotation mechanism of Kohrs incorporated into Schafer would include the first internal gear, first rotating body, external gear and second internal gear and their arrangement.

Regarding claim 5:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 4 by Schafer, Sudermann and Kohrs:

the action part comprises a cam surface (under the broadest reasonable interpretation, the action part can be expanded to further include the cam surface/inner ring 11 (of Kohrs) that is elliptical (Kohrs, ¶0035) which would be incorporated into Schafer as part of the relative rotation mechanism) which applies a cam action causing an elliptical deformation to the external gear (Kohrs, ¶0035-0036).  

Regarding claim 6:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 4 by Schafer, Sudermann and Kohrs:
The phase changing unit according to claim 5, wherein 
the action part is fitted in the external gear (14 of Kohrs incorporated into Schafer) via a bearing (13 of Kohrs incorporated into Schafer as part of the relative rotation mechanism) which is elliptically deformable.  

Regarding claim 7:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 4 by Schafer, Sudermann and Kohrs:
The phase changing unit according to claim 6, wherein 
the bearing comprises: an inner ring (18 of Kohrs incorporated into Schafer as part of the relative rotation mechanism) which is annular, and elastically deformable and in which the action part is fitted; an outer ring (12of Kohrs incorporated into Schafer as part of the relative rotation mechanism) which is annular, elastically 13 of Kohrs incorporated into Schafer as part of the relative rotation mechanism) interposed between the inner ring and the outer ring.  

Regarding claim 8:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 4 by Schafer, Sudermann and Kohrs:
The phase changing unit according to claim 4, comprising 
a second internal gear (see the second internal gear 7 of Kohrs incorporated into Schafer and Sudermann) which integrally rotates with the second rotating body and with which the external gear partially meshes (see figure 1 of Kohrs where the external gear 14 meshes with the second internal gear 7).  

Regarding claim 9:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 4 by Schafer, Sudermann and Kohrs (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 9 above):
The phase changing unit according to claim 8, wherein a number of teeth of the second rotating body is the same as the number of the teeth of the external gear (as indicated in the 35 USC 112(b) rejection above of claim 9, the claim is interpreted to require the external gear and the second internal gear to have a different number of teeth which these structures incorporated into Schafer from Kohrs teaches since the external gear (14) and the second internal gear (7) engage at only 180 degrees apart indicating the external gear has a smaller circumference and therefore less teeth).  


Regarding claim 10:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 4 by Schafer, Sudermann and Kohrs:
The phase changing unit according to claim 8, wherein 
the second rotating body (see the second rotating body 5 of Kohrs incorporated into Schafer) comprises a housing rotor (see Kohrs figure 1, element 5) which accommodates the relative rotation mechanism and the rotating member (the relative rotation mechanism and rotating member are received/supported in housing rotor 5 as shown in figure 1 of Kohrs), and 
the second internal gear (see the second internal gear 7 which is connected to housing rotor 5) is attached in a way of rotating integrally with the housing rotor. 
 
Regarding claim 11:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 4 by Schafer, Sudermann and Kohrs:
The phase changing unit according to claim 10, wherein 
the housing rotor (see the second rotating body 5 of Kohrs incorporated into Schafer) is supported so as to be rotatable around the predetermined axis line via the first 15 fits within the rotor 5 of Kohrs which is incorporated into Schafer as shown in figure 1 of Kohrs).  

Regarding claim 12:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 4 by Schafer, Sudermann and Kohrs:
The phase changing unit according to claim 10, comprising: 
a spacer member (see figure 2 below, element C) which is joined to the first rotating body (6), wherein 
the first internal gear (15) is fixed to the first rotating body (6) via the spacer member (C in figure 2 below), and 
the spacer member (C) is formed in a way that a relative rotation range with respect to the housing rotor is controlled (spacer C rests within the housing rotor 5 and therefore the relative rotation range of the spacer member relative to the housing rotor is controlled).  

    PNG
    media_image2.png
    639
    445
    media_image2.png
    Greyscale

Figure 2 – figure 1 of Kohrs, annotated by the examiner
Regarding claim 13:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 4 by Schafer, Sudermann and Kohrs:
The phase changing unit according to claim 10, wherein 
the housing rotor comprises: a first housing (5) which has a cylindrical shape (see figure 1) and has a sprocket (¶0033) on an outer periphery; and a second housing (see figure 2 above, element D) which has a disk shape (see figure 2 above) is bonded to the D is part of housing 5) and has an opening part (see figure 2 above, element E which under the broadest reasonable interpretation is an opening that in Kohrs allows the rotating member 4 in Kohrs to be exposed to the relative rotation mechanism and would perform the same function when incorporated into Schafer) that exposes the connection part of the rotating member.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 1,610,414 to Bernard et al. (Bernard).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/WESLEY G HARRIS/Examiner, Art Unit 3746